Civil action to recover on contract of insurance.
The execution of the policy was admitted. The defense interposed was, that in the application the assured made false answers to material questions concerning his health and previous medical attention. *Page 783 
Upon conflicting evidence, the issues raised by the pleadings were submitted to the jury and answered in favor of the plaintiff. Judgment on the verdict, from which the defendant appeals, assigning errors.
On controverted issues of fact, the jury has responded in favor of the plaintiff. The case seems to have been tried in substantial conformity to the apposite decisions on the subject and agreeably to the principles of law applicable. We have discovered no ruling or action on the part of the trial court which we apprehend should be held for reversible error. Hence, the verdict and judgment will be upheld.
No error.